BROCK, Chief Judge.
Defendant argues that the trial court erred in denying his motion to limit the contents of his “Drivers License Record Check” before its introduction into evidence. This assignment of error and argument are feckless. The record on appeal shows clearly that only the defendant’s name and address and the certification by the proper agent of the Department of Motor Vehicles were read to the jury. The record of defendant’s prior convictions was not admitted before the jury in the presentation of the State’s case. When defendant later testified in his own behalf, he was cross-examined concerning prior convictions. This crossr-examination was permissible.
*315Defendant argues that his motion for nonsuit should have been allowed. The State’s evidence tended to show notice to defendant, in accordance with G.S. 20-48, of revocation of his driving privilege; that defendant acknowledged to the officer that he had no driver’s license; and that defendant was operating a motor vehicle on a public highway while his license was revoked. This assignment of error is overruled.
Defendant’s remaining assignments of error have been considered and are overruled.
No error.
Judges Parker and Arnold concur.